On consideration of the Petition for Extraordinary Relief and of the Government Response to Order to Show Cause, it appearing that the convening authority has acted upon the accused’s record of trial pursuant to Articles 61, 64 and 65(a), Uniform Code of Military Justice, 10 U.S.C. §§ 861, 864 and 865(a), it is, by the Court, this 11th day of June 1973,
ORDERED:
That said petition be, and the same hereby is, denied without prejudice to the right of petitioner to reassert the same issue before the United States Navy Court of Military Review, and thereafter in a petition for review filed in this Court should such petition be considered necessary and advisable.